BUGBEE, District Judge,
(orally).
The only contention on the part of the claimant is that the La Ninfa was not liable to seizure or condemnation, because of the facts that after the delivery of the letter of warning and the president’s proclamation there was no violation of the law, and that the vessel, being a whaler, had a right to remain in the sea. But it is very plain that the law was violated when fur seals were killed within the domain of the United States in the waters of Bering sea; that is, on July 6th, as shown by the log-book. The La Ninfa had an American register and an American owner. Whatever jurisdiction the United States may have over foreign vessels sealing in Bering sea, American bottoms are governed by the act of congress above cited. If the vessel had not been served with the warning and the president’s proclamation she might still have been seized and was liable to. condemnation. Indeed, it may be said that the president’s proclamation cuts no figure in the case. It aimed at nothing except to proclaim the modus vivendi. It could not alter the law. The fact that after the violation of the law the *239vessel, instead of being seized at once, was warned to leave the sea, gave it no immunity from punishment after the actual seizure. The vessel is therefore declared forfeited.